                                                                          NORTHERN DISTRICT OF TEXAS
                                                                                       FILED
                      IN THE UNITED STATES DISTRICT                       URT
                           NORTHERN DISTRICT OF TEXAS                               DEC - 3 2019
                               FORT WORTH DIVISION
                                                                           CLERK, U.S. DISTRICT COURT
                                                                             By
MICHAEL DEMON NIXON,                              §
                                                  §
              Movant,                             §
                                                  §
vs.                                               §   NO. 4:19-CV-747-A
                                                  §   (NO. 4:17-CR-189-A)
UNITED STATES OF AMERICA,                         §
                                                  §
              Respondent.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Michael Demon Nixon,

movant, to vacate, set aside, or correct sentence pursuant to 28

U.S.C.   §   2255. The court, having considered the motion, the

memorandum in support, the government's response, the reply,                                    the

record in the underlying criminal case, No. 4:17-CR-189-A, and

applicable authorities,              finds that the motion should be denied.

                                                 I.

                                          Background

      The record in the underlying criminal case reflects the

following:

      On September 20,           2017, movant was named in a one-count

indictment charging him with being a felon in possession of a

firearm,     in violation of 18 U.S.C.                §§   922 (g) (1)     and 924 (a) (2). CR

Doc. 1 4. On November 3, 2017, movant appeared before the court


      'The "CR Doc._" reference is to the number of the item on the docket in the underlying
                                                                                       (continued ... )
with the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. Movant and his attorney

signed a factual resume setting forth the elements of the

offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 22. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report     ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true. CR Doc. 41.

       The probation officer prepared the PSR, which reflected that

movant's base offense level was 14. CR Doc. 26,        ~   25. He received

a two-level increase for involvement of 3-7 firearms, id.          ~   26, a

two-level increase for a stolen firearm,    id.   ~   27, and a four-



        '( ... continued)
criminal case, No.4: 17-CR-189-A.

                                    2
level increase for possession of the firearms in connection with

another felony offense, id.     ~   28. He received a two-level and a

one-level decrease for acceptance of responsibility. Id.             ~~   35,

36. Based on a total offense level of 19 and a criminal history

category of VI, movant's guideline imprisonment range was 63 to

78 months. Id.   ~   109. The PSR also provided a discussion of

factors that might warrant a departure and sentence outside of

the advisory guideline system. Id.        ~~   121-23. Movant made

objections to the PSR, CR Doc. 29, and the probation officer

prepared an addendum. CR Doc. 31.

     The court sentenced movant to a term of imprisonment of 105

months. CR Doc. 36. He appealed, CR Doc. 38, and his sentence was

affirmed. United States v. Nixon, 747 F. App'x 995          (5th Cir.

2019). His petition for writ of certiorari was denied. Nixon v.

United States, 139 S. Ct. 2626       (2019).

                                    II.

                         Grounds of the Motion

     Movant asserts four grounds in support of his motion, worded

as follows:

     GROUND ONE: Innocence of crime against the government




                                     3
Doc. 2 1 at PageiD 3 4.

        GROUND TWO: Involuntary and unknowingly [sic] guilty
        plea

Id. at PageiD 5.

        GROUND THREE: Court lacked subject matter jurisdiction
        to impose sentence

Id. at PageiD 7.

        GROUND FOUR: Misapplication of guidelines in violation
        of due process

Id. at PageiD 8.

                                                   III.

                                      Standards of Review

A.      28 U.S.C.        §   2255

       After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                       United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).              A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause"



       2
           The "Doc.   " reference is to the number ofthe item on the docket in this civil action.
       3
        The "Page!D _"reference is to the page number assigned by the court's electronic filing
system and is used because the page numbers on the form used by movant are not the actual page
numbers ofthe document.

                                                     4
for his procedural default and ''actual prejudice" resulting from

the errors.     Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would,      if condoned, result in a complete

miscarriage of justice.       United States v. Capua,    656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F. 3d 555, 558 (5th Cir. 1996).         Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18    (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 u.s. 668,      687   (1984); see also

                                    5
Missouri v. Frye, 566 U.S. 133, 147     (2012).   "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 u.s. at 697; see also

United States v. Stewart, 207 F. 3d 750,    751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189     (2011)   (quoting

Strickland, 466 u.s. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.       Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282       (5th Cir.

2000) .

                                IV.

                             Analysis

      In support of his first three grounds, movant maintains that

he is entitled to proceed here because of a new Supreme Court

                                 6
decision, Rehaif v. United States, 139 S. Ct. 2191     (2019). As he

admits in his memorandum, however, the Supreme Court did not

announce a new rule made retroactive in Rehaif; rather, Rehaif

merely interpreted the statute,   §   922(g), to require the

government to show that the defendant knew he possessed a firearm

and that he had the relevant status when he possessed it. See In

re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (Rehaif did not

announce a new rule of constitutional law made retroactive to

cases on collateral review) . Movant failed to raise any issue in

this regard on appeal and he does not attempt to show cause or

prejudice. Bousley v. United States, 523 U.S. 614, 622     (1998);

Shaid, 937 F.2d at 232. Nor has he shown, or attempted to show,

his actual innocence. Bousley, 523 u.s. at 623. The record

demonstrates that he could not do so. CR Doc. 22     (defendant

admitted that he knowingly possessed the firearm as charged in

the indictment and that before he possessed the firearm he had

been convicted of a felony offense). In fact,    the PSR reflects

that movant had been convicted of a number of felony offenses. CR

Doc. 26. He had been sentenced to serve terms of three years

imprisonment in two separate cases, id. ,, 52, 53, and to serve a

term of four years imprisonment as to another. Id. , 57. Movant

did not object to the these provisions of the PSR and the court

was entitled to accept them as true.

                                  7
       Finally, movant alleges that the court misapplied the

sentencing guidelines and that he received ineffective assistance

of counsel on appeal because misapplication was not pursued as a       '

ground. Misapplication of the sentencing guidelines is not an
                                                                       r
error that can be raised here. United States v. Williamson, 183        I
                                                                       l


F. 3d 458, 462   (5th Cir. 1999). Even if it could, movant has made

no attempt to show that any particular argument would have been

successful on appeal. Conclusory allegations are insufficient to

raise a constitutional issue. Green v. Johnson, 160 F.3d 1029,

1042   (5th Cir. 1998). Moreover, movant himself admits that his

counsel chose to pursue a "winning issue" on appeal, rather than

a guidelines objection. Doc. 2 at 17; Dorsey v. Stephens, 720

F.3d 309, 320 (5th Cir. 2013) (movant must overcome the strong

presumption that focus on certain issues is a tactic rather than

sheer neglect). This ground has no merit.

                                   v.

                                 Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

                                   8
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED December 3, 2019.




                                            District Jud/e




                                9
